DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 12-14, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyunsoo et al. (WO 2017/039372 A1).
 	Regarding claims 1, 3, 17, 18, 19, Hyunsoo et al. discloses an apparatus comprising: at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (See Para 7 teaches of a memory a processor coupled to the memory), cause the apparatus at least to: transmit by a first entity a first carrier signal of a plurality of standalone carrier signals, the first carrier signal being centered at a first frequency offset from a first channel raster 
	Regarding claim 8, Hyunsoo et al. discloses an apparatus, wherein the plurality of carrier signals comprises a third carrier signal adjacent the second carrier signal and centered at a third frequency within a third threshold distance from a third channel raster point. (Para 66-74 teaches of the second carrier signal of channel raster of 90kHz with an offset of 7.5 kHz)	Regarding claim 9, Hyunsoo et al. discloses an apparatus, wherein the plurality of carrier signals comprises a sequence of carrier signals, where the sequence of carrier signals uses a repeating sequence of offsets from the channel raster points on a frequency spectrum (Para 154 For example, root sequence between SSS1 and SSS2 may the same, and the cyclic shift used for SSS2 may be different from the cyclic shift used for SSS1 depending on the information. Alternatively, different length of sequences may be used for SSS1 and SSS2. Alternatively, cell ID may be divided between SSS1 and SSS2 (similar to current LTE PSS/SSS) and SSS may carry further information depending on the relative location between SSS1 and SSS2, also scrambling of SSS2. In other words, a short sequence of PSS may be transmitted mainly for 
	Regarding claim 10, Hyunsoo et al. discloses an apparatus, wherein the plurality of carrier signals comprises a plurality of sets of carrier signals, each set comprising three carrier signals having a relative arrangement on a frequency spectrum matching a relative arrangement of the first carrier signal, the second carrier signal, and the third carrier signal (Para 68-71 teaches of multiple carrier signal in relative arrangement for stand-alone an in-band operation.).
 	Regarding claim 12, Hyunsoo et al. discloses an apparatus, wherein the first carrier signal and the second carrier signal are anchor carrier signals (Para 68-71 teaches of different stand-alone operation i.e. anchor carrier signals).  	Regarding claim 13, Hyunsoo et al. discloses an apparatus, wherein the first carrier signal is an anchor carrier signal, and the second carrier signal is a non-anchor carrier signal, wherein the first threshold distance is smaller than the second threshold distance. (Para 68-71 teaches of combination of stand-alone operation and inband operation  i.e. anchor carrier signals and non-anchor carrier signals).
 	Regarding claim 14, Hyunsoo et al. discloses an apparatus, wherein the first frequency is offset from the first channel raster point and the second frequency is offset from the second channel raster point (Para 66-74 teaches of . 
Allowable Subject Matter
Claims 7, 11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467